DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. The Applicant argues that neither Borhan et al. (US 2013/0218721), hereon referred to as Borhan, nor Russell et al. (US 2019/0318326), and hereon referred to as Russell, alone or in combination teach/suggest all of the limitations of the independent claim(s). Specifically, the Applicant argues that the prior art is silent regarding “…terminal dispenses a cannabis-containing product”; and “…“terminal dispenses a tobacco-containing product”. 
The applicant argues the appropriateness of the Examiner’s interpretation of “intended use” for "wherein at least one of the one or more of the first set of terminals dispenses a cannabis-containing product" and "wherein at least one of the one or more of the first set of terminals dispenses a tobacco-containing product". The applicant mentions that the MPEP 2111 provides: 
"To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F-3d 1473, 1477, 44 USPQ2d 1429, 143:1 (Fed. Cir. 1997)". 
The Applicant argues that prior art does not include any remote resemblance of any structure capable of dispensing cannabis or tobacco-containing products.  
However, the Examiner respectfully disagrees. As cited by the applicant, the MPEP mentions that “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited”. In question is the kiosk to dispense tobacco or cannabis related products. As mentioned in the previous office action, not limited to, Borhan mentions the utilization of a kiosk to implement a particular computing element, and complete a sale/transaction with a user. It is well known to an ordinary skill in the art, that a kiosk can be a machine to dispense good. Proof, and support can be found in additional references of Adams et al. (US2016/0147977) [Paragraphs 0066-0087]; and Hubbard et al. (US 2020/0342507) [Paragraphs 0134-0136; Figs.15-16]. As it is well known to an ordinary skill in the art, that a kiosk that can dispense items, Borhan has discloses of a kiosk to complete a sales transaction (purchase a product) with a user, it is clear that Borhan discloses/teaches of a kiosk that is functionally and structurally capable of performing the intended use of dispensing a cannabis-containing product or a tobacco-containing product. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-32, 34-48 & 49-52 are rejected under 35 U.S.C 103 as being unpatentable over Borhan et al. (US 2013/0218721), hereon referred to as Borhan, in view of Russell et al. (US 2019/0318326), and hereon referred to as Russell. 
In regards to claims 21 & 41, Borhan discloses one or more processors or servers, wherein the one or more processors or servers are in communication with at least: one or more clients (Upon entering the store, the user device 102 may communicate with a store management server; Paragraph 0059); wherein: each client of the one or more clients comprises a hardware terminal, terminal, node, point of sale, and/or kiosk (It should be further noted that the TVC payment processing component may be integrated with an digital/electronic wallet (e.g., a Visa V-Wallet, etc.), comprise a separate standalone component instantiated on a user device, comprise a server/cloud accessed component, be loaded on a smart/prepaid card that can be substantiated at a PoS terminal, an ATM, a kiosk, etc., which may be accessed through a physical card proxy, and/or the like; Paragraph 0058); wherein the one or more clients includes at least a first terminal, the first terminal comprising: (i) at least one display screen., touch screen, or user interface (The TVC may provide a merchant shopping assistance platform to facilitate consumers to engage their virtual mobile wallet to obtain shopping assistance at a merchant store, e.g., via a merchant mobile device user interface; Paragraph 0054) ; (3) at least one keypad (The TVC application may include a dynamic keyboard that displays numbers or other characters in different configuration every time. Such a dynamic keypad would generate a different key entry pattern every time such that the consumer would need to enter their PIN every time; Paragraph 0063); (5) at least one barcode or QR code reader (A consumer may operate a mobile device (e.g., an Apple.RTM. iPhone, iPad, Google.RTM. Android, Microsoft.RTM. Surface, and/or the like) to "check-in" at a merchant store, e.g., by snapping a quick response (QR) code; Paragraph 0054); (6) at least one camera (The consumer may tap a camera icon to snap a picture of an in-store advertisement, a front window display, a poster, etc., and submit the picture to the CSR to indicate the consumer's shopping interests; Paragraph 0104); (7) at least one processor; and/or (8) at least one memory storing: a. at least one application, wherein the at least one application is an internet browser application; and/or b. a set of one or more files (The memory may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component(s) (operating system); information server component(s) (information server); user interface component(s) (user interface); Web browser component; Paragraph 0325); wherein at least one of the one or more of the first set of terminals dispenses a cannabis-containing product (This element merely intended use of the invention, and the combination of Borhan is capable of being used there since it would remain functionally equivalent as Borhan discloses of a kiosk to complete a purchase of a product with a user; Borhan Paragraphs 0058; 0267; Fig. 38). 
However, Borhan does not disclose (2) at least one cash dispenser; and (4) at least one bill validator. In an analogous art Russell discloses (2) at least one cash dispenser; and (4) at least one bill validator (Broadly, the cryptocurrency/ATM device comprises a bill validator, bill dispenser, printer, code reader/scanner, touch screen display and the like; Paragraph 0027).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Borhan, with the teachings disclosed by Russell regarding (2) at least one cash dispenser; and (4) at least one bill validator. The suggestion/motivation of the combination would have been to provide cryptocurrency device for buying and selling of cryptocurrency securely (Russell; Paragraph 0002). 
The elements of claim 51 are rejected with the same interpretation of claims 21 & 41. However, claim 51 discloses wherein at least one of the one or more of the first set of terminals dispenses a tobacco-containing product (This element merely intended use of the invention, and the combination of Borhan is capable of being used there since it would remain functionally equivalent as Borhan discloses of a kiosk to complete a purchase of a product with a user; Borhan Paragraphs 0058; 0267; Fig. 38). 

In regards to claims 22, 42 & 52, Borhan discloses b) allowing access to a first account portal allowing selections or updates, wherein the first account portal comprises: i) a one or more graphical user interfaces (GUIs), the GUIs including at least: information associated with one or more terminals of the first set of terminals, wherein the information includes: an identifier or label associated with each of the one or more of the first set of terminals; first configuration preferences, wherein the first configuration preferences comprise: a first option; a second option; and/or one or more fields (A digital/electronic wallet, a smart/prepaid card linked to a user's various payment accounts, and/or other payment platforms are contemplated embodiments as well; as such, subset and superset features and data sets of each or a combination of the aforementioned shopping platforms may be accessed, modified, provided, stored, etc. via cloud/server services and a number of varying client devices throughout the instant specification. Similarly, although mobile wallet user interface elements are depicted, alternative and/or complementary user interfaces are also contemplated; The CSR app may include features such as described below in the discussion with reference to; The CSR app may inform the CSR of the user's entry, including providing information about the user's profile, such as the user's identity, user's prior and recent purchases, the user's spending patterns at the current and/or other merchants, and/or the like; Paragraphs 0058; 0060.
In regards to claims 23 & 43, Borhan discloses wherein the first configuration preferences allow setting or updating a minimum and/or maximum purchase and/or sale limit setting for a virtual currency or cryptocurrency (The user may configure a maximum one-time payment amount via the TVC initiated transaction, e.g., by sliding the bar to select a maximum amount; Paragraph 0134).
	In regards to claims 24, Russell discloses wherein the virtual currency or cryptocurrency comprises Bitcoin, Litecoin, or Ethereum (While the mention of the invention involves Bitcoin, it is well understood that the kiosk/ATM device can be used with any type of cryptocurrency or digital currency; Paragraph 0027).
In regards to claims 25 & 44, Borhan discloses in response to receiving a first update to the minimum and/or maximum purchase and/or sale limit setting, restricting transaction limits for at least one of the one or more terminals of the first set of terminals based on the update to the minimum and/or maximum purchase and/or sale limit setting (The user may configure a maximum one-time payment amount via the TVC initiated transaction, e.g., by sliding the bar to select a maximum amount; Paragraph 0134).
In regards to claims 26, Borhan discloses in response to receiving a first update to the minimum and/or maximum purchase and/or sale limit setting, restricting transaction limits for at least two of the one or more terminals of the first set of terminals based on the update to the minimum and/or maximum purchase and/or sale limit setting (TVC may facilitate a user to engage a restricted-use account for the cost of eligible items. A restricted-use account may be a financial account having funds that can only be used for payment of approved products. The user may configure a maximum one-time payment amount via the TVC initiated transaction, e.g., by sliding the bar to select a maximum amount; Paragraphs 0134; 0168). 
In regards to claims 27 & 45, Borhan discloses further comprising wherein at least one of the one or more of the first set of terminals is a combination automated teller machine (ATM) and virtual currency ATM (The TVC payment processing component may be integrated with an digital/electronic wallet (e.g., a Visa V-Wallet, etc.), comprise a separate standalone component instantiated on a user device, comprise a server/cloud accessed component, be loaded on a smart/prepaid card that can be substantiated at a PoS terminal, an ATM, a kiosk, etc., which may be accessed through a physical card proxy, and/or the like; Paragraph 0058). 
	In regards to claims 28 & 46, Russell discloses wherein at least one of the one or more of the first set of terminals is a virtual currency ATM (The device is a cryptocurrency kiosk/ATM; Paragraph 0027).
	In regards to claims 29, Russell discloses wherein at least one of the one or more of the first set of terminals is a combination automated teller machine (ATM) and virtual currency ATM (The device can function as a virtual currency ATM to purchase or sell virtual currency, or can function as a regular ATM buy giving the customer bills; Paragraphs 0027-0029).
	In regards to claims 30, Russell discloses wherein at least one of the one or more of the first set of terminals is a virtual currency ATM (The device is a cryptocurrency kiosk/ATM; Paragraph 0027).
In regards to claims 31 & 47, Russell discloses wherein at least one of the one or more of the first set of terminals is capable of one-way exchange transactions between virtual currency and fiat currency; i) wherein one-way exchange transactions between virtual currency and fiat currency comprise, at least: a) displaying a price or transaction range; b) receiving a selection of a virtual currency; c) receiving a virtual currency wallet address; d) receiving Fat currency (The user selects an amount of cryptocurrency to purchase or amount of conventional currency to exchange for cryptocurrency; Once a selection is made, a destination cryptocurrency address is entered by the user. The destination cryptocurrency address is a digital address which is configured to receive the cryptocurrency when electronically dispensed by the cryptocurrency kiosk/ATM device; The user inserts cash/notes into the bill validator of the cryptocurrency kiosk/ATM; The cryptocurrency is transmitted from the local digital address associated with the cryptocurrency kiosk/ATM device to the destination cryptocurrency address provided previously by the user;   Paragraphs 0030-0035). 
In regards to claims 32 & 48, Russell discloses wherein at least one of the one or more of the first set of terminals is capable of two-way exchange transactions between virtual currency and fiat currency; 1. wherein two-way exchange transactions between virtual currency and fiat currency comprise, at least: a. displaying a price or transaction range; b. receiving a selection of a virtual currency-, c. receiving a virtual currency wallet address; d. receiving or dispensing fiat currency (The user selects an amount of cryptocurrency to purchase or amount of conventional currency to exchange for cryptocurrency; Once a selection is made, a destination cryptocurrency address is entered by the user. The destination cryptocurrency address is a digital address which is configured to receive the cryptocurrency when electronically dispensed by the cryptocurrency kiosk/ATM device; The user inserts cash/notes into the bill validator of the cryptocurrency kiosk/ATM; The cryptocurrency is transmitted from the local digital address associated with the cryptocurrency kiosk/ATM device to the destination cryptocurrency address provided previously by the user;   Paragraphs 0030-0035).
In regards to claims 34, the combination of Borhan and Russell addresses this limitation as indicated above; the functional ability to sale an item. The limitation of wherein at least one of the one or more of the first set of terminals dispenses a tobacco-containing product is merely intended use of the invention, and the combination of Borhan and Russell is capable of being used there since it would remain functionally equivalent. 
In regards to claims 35 & 50, Russell discloses wherein the first configuration preferences allow setting or updating a fee setting associated with the purchase and/or sale of a virtual currency or cryptocurrency (The device is a cryptocurrency kiosk/ATM; Paragraph 0027).
In regards to claims 36, Russell discloses in response to receiving a first update to the fee setting, deducting a fee amount based on the fee setting from one or more transactions performed using at least one of the one or more terminals of the first set of terminals (The screen shot also shows the going exchange rate and the fee charged by the operator of the cryptocurrency kiosk/ATM device and the price of the purchase; Paragraph 0036). 
	In regards to claims 37, Borhan discloses presenting, to a user, a first graphical user interface (GUI) allowing collection of information from the user, wherein the first graphical user interface is presented in a web application allows ascertaining a location reference by manual entry and/or using a GPS location associated with a device associated with the user; receiving a first request by the user for a visualization, wherein the first request comprises, at least: i) a first HTTP/HTPS request, the first HTTP/HTTPS request comprising, at least: 1) the location reference (To "check-in" at a merchant store, e.g., by snapping a quick response (QR) code at a point of sale (PoS) terminal of the merchant store, by submitting GPS location information via the mobile device, etc. Upon being notified that a consumer is present in -store, the merchant may provide a mobile user interface (UI) to the consumer; The consumer mobile device may generate a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including the consumer check-in information; Paragraphs 0054; 0070). 
In regards to claims 38, Russell discloses wherein at least one of the one or more of the first set of terminals is a combination automated teller machine (ATM) and virtual currency ATM (The device can function as a virtual currency ATM to purchase or sell virtual currency, or can function as a regular ATM buy giving the customer bills; Paragraphs 0027-0029).
	In regards to claims 39, Russell discloses wherein at least one of the one or more of the first set of terminals is a virtual currency ATM (The device is a cryptocurrency kiosk/ATM; Paragraph 0027).
In regards to claims 40, Borhan discloses presenting, to a user, a first graphical user interface (GUI) allowing collection of information from the user, wherein the first graphical user interface is presented in a web application allows ascertaining a location reference by manual entry and/or using a GPS location associated with a device associated with the user; receiving a first request by the user for a visualization, wherein the first request comprises, at least: i) a first HTTP/HTPS request, the first HTTP/HTTPS request comprising, at least: 1) the location reference  (To "check-in" at a merchant store, e.g., by snapping a quick response (QR) code at a point of sale (PoS) terminal of the merchant store, by submitting GPS location information via the mobile device, etc. Upon being notified that a consumer is present in -store, the merchant may provide a mobile user interface (UI) to the consumer; The consumer mobile device may generate a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including the consumer check-in information; Paragraphs 0054; 0070).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495